







Exhibit 10.3
        










Second Amendment
To
Third Amended and Restated
Credit Agreement
Dated as of October 31, 2016
Among
Black Stone Minerals Company, L.P.,
As Borrower,
Black Stone Minerals, L.P.,
As Parent MLP,
Wells Fargo Bank, National Association,
As Administrative Agent,
And
The Lenders Party Hereto


Sole Book runner And Sole Lead Arranger
Wells Fargo Securities, LLC























--------------------------------------------------------------------------------










SECOND AMENDMENT TO THIRD AMENDED
AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) dated as of October 31, 2016, is among: BLACK STONE MINERALS
COMPANY, L.P., a Delaware limited partnership (the “Borrower”); BLACK STONE
MINERALS, L.P., a Delaware limited partnership (the “Parent MLP”); each of the
lenders party to the Credit Agreement referred to below (collectively, the
“Lenders”); and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).
R E C I T A L S
A.    The Borrower, the Parent MLP, the Administrative Agent and the Lenders are
parties to that certain Third Amended and Restated Credit Agreement dated as of
January 23, 2015, as amended by First Amendment to Third Amended and Restated
Credit Agreement dated as of October 28, 2015 (as amended, modified or
supplemented to date, the “Credit Agreement”), pursuant to which the Lenders
have made certain credit available to and on behalf of the Borrower.
B.    The Borrower, the Parent MLP, the Administrative Agent and the Lenders
desire to amend the Credit Agreement to, among other things, amend the pricing
grid and approve the new Borrowing Base.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Second Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Second Amendment. Unless otherwise indicated, all section
references in this Second Amendment refer to sections of the Credit Agreement.



Section 2.    Amendments to Credit Agreement


2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by deleting the
following definition in its entirety and replacing it with the following:


“Agreement” means this Third Amended and Restated Credit Agreement, as amended
by the First Amendment to Third Amended and Restated Credit Agreement dated as
of October 28, 2015 and Second Amendment to Third Amended and Restated Credit
Agreement dated as of October 31, 2016, as the same may be amended or
supplemented from time to time.




--------------------------------------------------------------------------------









The table set forth in the definition of “Applicable Margin” in Section 1.02 is
hereby amended by deleting such table in its entirety and replacing it with the
following:


Aggregate Elected Commitment Utilization Grid
 
<25%
>25%
<50%
>50%
<75%
>75%
<90%
>90%
Eurodollar Margin
2.00%
2.25%
2.50%
2.75%
3.00%
Base Rate
Margin
1.00%
1.25%
1.50%
1.75%
2.00%



The definition of “Defaulting Lender” in Section 1.02 is hereby amended by
adding “or become the subject of a Bail-In Action” at the end thereof.
The definition of “Federal Funds Rate” in Section 1.02 is hereby amended by
adding a new sentence at the end thereof, to read as follows:
Notwithstanding anything to the contrary herein, in no event shall the Federal
Funds Rate be less than 0%.
Section 1.02 is hereby amended by adding the following definitions where
alphabetically appropriate to read as follows:
“Account Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to the Administrative Agent, which grants the
Administrative Agent “control” as defined in the Uniform Commercial Code in
effect in the applicable jurisdiction over any Deposit Account, Securities
Account or Commodities Account maintained by any Loan Party, in each case, among
the Administrative Agent, the applicable Loan Party and the applicable financial
institution at which such Deposit Account, Securities Account or Commodities
Account is maintained.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Commodities Account” shall have the meaning set forth in Article 9 of the UCC.
“Deposit Account” shall have the meaning set forth in Article 9 of the UCC.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution







--------------------------------------------------------------------------------









established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excluded Accounts” means (a) any Deposit Account, Commodity Account or
Securities Account so long as the balance in each such account, individually,
does not exceed $2,500,000 at any time and the aggregate balance of all such
Deposit Accounts, Commodity Accounts and Securities Accounts does not at any
time exceed $5,000,000, (b) any Deposit Account that is a zero balance account
or a Deposit Account for which the balance of such Deposit Account is
transferred at the end of each date to a Deposit Account that is not an Excluded
Account, (c) any other Deposit Accounts exclusively used for trust, payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of any employees of the Loan Parties or any of their subsidiaries and (d) any
other Deposit Account, Commodity Account or Securities Account that is pledged
to a third party to the extent such Lien is permitted by the Loan Documents.
“Securities Account” shall have the meaning set forth in Article 8 of the UCC.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Texas or of any other state the laws of which are required as a result
thereof to be applied in connection with the attachment, perfection or priority
of, or remedies with respect to, Administrative Agent’s or any Secured Party’s
Lien on any Collateral.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
2.2     Amendment to Section 7.24. The reference to “After giving effect to the
transactions contemplated hereby” in the first sentence of Section 7.24 of the
Credit Agreement is hereby amended to refer instead to “After giving effect to
the transactions contemplated hereby and each Borrowing made hereunder”.


2.3    Amendment to Article VII. Article VII of the Credit Agreement is hereby
amended by adding a new Section 7.28 at the end thereof, to read as follows:


Section 7.28. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.
2.4    Amendment to Section 8.09. Section 8.09 of the Credit Agreement is hereby
amended by adding a new subsection (d) at the end thereof, to read as follows:







--------------------------------------------------------------------------------









(d)    Each Loan Party will cause each of their respective Deposit Accounts,
Commodities Accounts or Securities Accounts (in each case, other than Excluded
Accounts) to at all times either be maintained with the Administrative Agent or
subject to an Account Control Agreement.
2.5    Amendment to Article XII. Article XII of the Credit Agreement is hereby
amended by adding a new Section 12.20 at the end thereof, to read as follows:



Section 12.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 3    Borrowing Base. All of the Lenders and the Borrower agree that,
from and after the Second Amendment Effective Date (as defined below) until the
next redetermination of the Borrowing Base, the amount of the Borrowing Base
shall be $500,000,000. This provision does not limit the right of the parties to
initiate interim redeterminations of the Borrowing Base in accordance with
Section 2.08(b) or further adjustments pursuant to Section 2.08(e) or (f),
Section 8.08, Section 9.02(i) or (j) or Section 9.13. This Section 3 of this
Amendment constitutes written notice of the redetermined Borrowing Base in
accordance with Section 2.08(d).



Section 4.     Assignments and Reallocation of Commitments and Loans. The
Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Commitments. The Administrative Agent and the
Borrower hereby consent to such reallocation and the Lenders’ assignments of
their Commitments. On the Second Amendment Effective Date and after giving
effect to such reallocations, the Commitment of each Lender shall be as set
forth on Annex I of this Second Amendment and such Commitments shall supersede
and replace those set forth on Schedule 2.01. With respect to such reallocation,
each Lender shall be deemed to have acquired the Commitment allocated to it from
or to (as applicable) each of the other Lenders pursuant to the terms of the
Assignment and Assumption attached as Exhibit E to the Credit Agreement as if
each such Lender had executed an Assignment and Assumption with respect to such
allocation. In connection with this Assignment and for purposes of this
Assignment only, the Lenders, the Administrative Agent and the Borrower waive
the processing and recordation fee under Section 12.06(b).









--------------------------------------------------------------------------------










Section 5.    Conditions Precedent.     This Second Amendment shall become
effective on the date (such date, the “Second Amendment Effective Date”), when
each of the following conditions is satisfied (or waived in accordance with
Section 12.04):


5.1    The Administrative Agent shall have received from each of the Lenders,
the Parent MLP, and the Borrower, counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Person.


5.2    The Administrative Agent shall have received the Consent and Agreement
attached to this Second Amendment executed by the Guarantors (in such numbers as
may be requested by the Administrative Agent).


5.3    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.


5.4    No Default or Event of Default shall have occurred and be continuing as
of the date hereof, immediately after giving effect to the terms of this Second
Amendment.


The Administrative Agent is hereby authorized and directed to declare this
Second Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 5 of this Amendment or the waiver of such
conditions as permitted in Section 12.04. Such declaration shall be final,
conclusive and binding upon all parties to the Credit Agreement for all
purposes.



Section 6.    Post-Closing Obligations


6.1    On or prior to November 30, 2016 (or such later date as Administrative
Agent may agree), Administrative Agent shall have received amendments to the
mortgages and deeds of trust constituting Security Instruments, in form and
substance reasonably satisfactory to the Administrative Agent executed by the
Borrower and acknowledged (in such numbers as may be requested by the
Administrative Agent) as may be required by Section 8.09(a) of the Credit
Agreement in connection with the redetermination of the Borrowing Base set forth
above.


6.2    On or prior to December 31, 2016 (or such later date as Administrative
Agent may agree), Administrative Agent shall have received any Account Control
Agreements required to be delivered pursuant to Section 8.09(d) of the Credit
Agreement with respect to any Deposit Accounts, Securities Accounts or
Commodities Accounts maintained by any Loan Party as of the date hereof.



Section 7.    Miscellaneous


7.1    Confirmation. The provisions of the Credit Agreement, as amended and
waived by this Second Amendment, shall remain in full force and effect following
the effectiveness of this Second Amendment.


7.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Parent MLP hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party




--------------------------------------------------------------------------------









remains in full force and effect as expressly amended or waived hereby and (b)
represents and warrants to the Lenders that as of the date hereof, after giving
effect to the terms of this Second Amendment:
(i)all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct in all material respects, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date,


(ii)no Default or Event of Default has occurred and is continuing, and


(iii)no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.


7.3    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.


7.4    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


7.5    GOVERNING LAW. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.


7.6    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Second Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.


7.7    Severability. Any provision of this Second Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


7.8    Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


7.9    Loan Document. This Second Amendment is a Loan Document.




[SIGNATURES BEGIN NEXT PAGE]







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


 
 
BLACK STONE MINERALS COMPANY, L.P., as Borrower
 
By:
BSMC GP, L.L.C.
  its General Partner
 
By:
Black Stone Minerals, L.P.
  its Sole Member
 
By:
Black Stone Minerals GP, L.L.C.
  its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
 
 
Senior Vice President, Chief Financial Officer and Treasurer





 
 
BLACK STONE MINERALS, L.P., as Parent MLP
 
By:
Black Stone Minerals GP, L.L.C.
  its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
 
 
Senior Vice President, Chief Financial Officer and Treasurer





































SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------









 
 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
 
as Administrative Agent, Issuing Bank and a Lender
 
 
 
 
 
By: /s/ Greg Smothers
 
 
Name: Greg Smothers
 
 
Title: Director



 
 
BANK OF AMERICA, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alia Qaddumi
 
 
Name: Alia Qaddumi
 
 
Title: Director



 
 
COMPASS BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Les Werme
 
 
Name: Les Werme
 
 
Title: Director



 
 
JPMORGAN CHASE BANK N.A.,


 
 
as a Lender
 
 
 
 
 
By: /s/ Theresa M. Benson
 
 
Name: Theresa M. Benson
 
 
Title: Authorized Officer



 
 
NATIXIS, NEW YORK BRANCH,
 
 
as a Lender
 
 
 
 
 
By: /s/ Brice Le Foyer
 
 
Name: Brice Le Foyer
 
 
Title: Director
 
 
 
 
 
By: /s/ Ajay Prakash
 
 
Name: Ajay Prakash
 
 
Title: Vice President









SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------









 
 
ZB BANK, N.A., DBA AMEGY BANK, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ Sam Trail
 
 
Name: Sam Trail
 
 
Title: Senior Vice President



 
 
THE BANK OF NOVA SCOTIA,
 
 
as a Lender
 
 
 
 
 
By: /s/ Alan Dawson
 
 
Name: Alan Dawson
 
 
Title: Director



 
 
IBERIABANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ Tyler S. Thoem
 
 
Name: Tyler S. Thoem
 
 
Title: Senior Vice President



 
 
ABN AMRO CAPITAL USA LLC,
 
 
as a Lender
 
 
 
 
 
By: /s/ Darrell Holley
 
 
Name: Darrell Holley
 
 
Title: Managing Director
 
 
 
 
 
By: /s/ Michaela Braun
 
 
Name: Michaela Braun
 
 
Title: Director



 
 
COMERICA BANK,
 
 
as a Lender
 
 
 
 
 
By: /s/ William Robinson
 
 
Name: William Robinson
 
 
Title: Senior Vice President



 
 
KEYBANK, NATIONAL ASSOCIATION,
 
 
as a Lender
 
 
 
 
 
By: /s/ George E. McKean
 
 
Name: George E. McKean
 
 
Title: Senior Vice President







SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------









 
 
TEXAS CAPITAL BANK, N.A.,
 
 
as a Lender
 
 
 
 
 
By: /s/ W. David McCarver IV
 
 
Name: W. David McCarver IV
 
 
Title: Executive Vice President



 
 
BOKF, N.A. DBA BANK OF TEXAS.,
 
 
as a Lender
 
 
 
 
 
By: /s/ Mari Salazar
 
 
Name: Mari Salazar
 
 
Title: Senior Vice President









SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------










ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS AND ELECTED COMMITMENTS
Name of Lender
Percentage Share
Maximum Credit Amount
Elected Commitment
Wells Fargo Bank, N.A.
18.333333334%
$183,333,333.34
$91,666,666.67
Bank of America, N.A.
12.500000000%
$125,000,000.00
$62,500,000.00
Compass Bank
12.500000000%
$125,000,000.00
$62,500,000.00
JPMorgan Chase Bank, N.A.
10.000000000%
$100,000,000.00
$50,000,000.00
Natixis, New York Branch
8.333333333%
$83,333,333.33
$41,666,666.66
ZB, N.A., dba Amegy Bank, National Association
6.666666667%
$66,666,666.67
$33,333,333.33
The Bank of Nova Scotia
6.666666667%
$66,666,666.67
$33,333,333.33
IBERIABANK
5.000000000%
$50,000,000.00
$25,000,000.00
ABN AMRO Capital USA LLC
5.000000000%
$50,000,000.00
$25,000,000.00
Comerica Bank
5.000000000%
$50,000,000.00
$25,000,000.00
Key Bank, National Association
3.333333333%
$33,333,333.33
$16,666,666.67
Texas Capital Bank, N.A.
3.333333333%
$33,333,333.33
$16,666,666.67
BOKF, N.A. dba Bank of Texas
3.333333333%
$33,333,333.33
$16,666,666.67
TOTAL
100.000000000%
$1,000,000,000.00
$500,000,000.00





[Second Amendment]
CONSENT AND AGREEMENT
Each of the undersigned hereby (i) consents to the provisions of this Second
Amendment and the transactions contemplated herein, (ii) ratifies and confirms
the Fourth Amended and Restated Guaranty and Collateral Agreement dated as of
October 28, 2013, as amended, modified or supplemented to date, made by it for
the benefit of Administrative Agent and Lenders executed pursuant to the Credit
Agreement and the other Loan Documents, (iii) ratifies and confirms all other
Loan Documents made by it for the benefit of Administrative Agent and Lenders,
(iv) agrees that all of its respective obligations and covenants thereunder,
except as may be amended or modified hereby, shall remain unimpaired by the
execution and delivery of this Second Amendment and the other documents and
instruments executed in connection herewith, and (v) agrees that such Fourth
Amended and Restated Guaranty and such other Loan Documents shall remain in full
force and effect.
[SIGNATURES BEGIN NEXT PAGE]









--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Consent and Agreement to
be duly executed as of the date first written above.
 
BLACK STONE ENERGY COMPANY, L.L.C.
 
By:
Black Stone Minerals Company, L.P.,
its sole Member
 
 
 
 
By:
BSMC GP, L.L.C.
its General Partner
 
 
 
 
By:
Black Stone Minerals, L.P.
 its Sole Member
 
 
 
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer

            
 
BSML PARTNERSHIP
 
By:
Black Stone Minerals Company, L.P.,
its Managing Partner
 
 
 
 
By:
BSMC GP, L.L.C.
its General Partner
 
 
 
 
By:
Black Stone Minerals, L.P.
 its Sole Member
 
 
 
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer

















SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------









 
BLACK STONE NATURAL RESOURCES, L.L.C.
 
By:
Black Stone Minerals Company, L.P.,
its sole Member
 
 
 
 
By:
BSMC GP, L.L.C.
its General Partner
 
 
 
 
By:
Black Stone Minerals, L.P.
its Sole Member
 
 
 
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer



 
TLW INVESTMENTS, L.L.C.
 
By:
Black Stone Natural Resources, L.L.C.,
its sole Manager
 
 
 
 
By:
Black Stone Minerals Company, L.P.,
its sole Member
its General Partner
 
 
 
 
By:
BSMC GP, L.L.C.
its General Partner
 
 
 
 
By:
Black Stone Minerals, L.P.
its Sole Member
 
 
 
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer





SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT







--------------------------------------------------------------------------------









 
BSAP II GP, L.L.C.
 
By:
Black Stone Natural Resources, L.L.C.,
its sole Manager
 
 
 
 
By:
Black Stone Minerals Company, L.P.,
its sole Member
its General Partner
 
 
 
 
By:
BSMC GP, L.L.C.
its General Partner
 
 
 
 
By:
Black Stone Minerals, L.P.
its Sole Member
 
 
 
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer



 
BLACK STONE MINERALS, L.P.
 
By:
Black Stone Minerals GP, L.L.C.
its General Partner
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer



 
BSMC GP, L.L.C.
 
By:
Black Stone Minerals, L.P.
its Sole Member
 
 
 
 
By:
/s/ Richard M. Carroll
 
 
Richard M. Carroll
Senior Vice President, Chief Financial Officer and Treasurer

















SIGNATURE PAGE
SECOND AMENDMENT TO CREDIT AGREEMENT





